Citation Nr: 0931122	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability 
characterized as a surgically induced ankylosis of the lumbar 
spine from the 4th lumbar vertebra (L4) to the sacrum, status 
post herniated nucleus pulposus (HNP) with radiculopathy and 
retained hardware.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 
1980 and from July 1984 to November 1992.  He was born in 
1958.

This matter was initially brought to the Board of Veterans' 
Appeals (Board) from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, TX.  The Veteran later moved to Florida, back to 
Texas, and has since moved to Oregon, and the VARO now of 
jurisdiction is as shown on the first page of the present 
decision.

The Veteran testified at an April 2006 videoconference 
hearing before a Veterans Law Judge via with the then RO of 
jurisdiction, through San Antonio, TX.  The Board then 
remanded the case in May 2006 for specific, detailed 
evidentiary development.

In April 2009, the Board informed the Veteran that the 
Veterans Law Judge before whom he had provided testimony was 
no longer at the Board; and he was given the opportunity to 
provide testimony at another hearing.  He responded in 
writing that he wanted another hearing.

Accordingly, the Board again remanded the case in June 2009 
for a new hearing via videoconference, which was scheduled 
for August 4, 2009.  The Veteran confirmed in writing on July 
3, 2009, that he would appear for such hearing.  However, he 
failed to appear for the hearing, and has not provided 
reasons for his absence.  The case is now before the Board 
for consideration on the evidence of record.
 

FINDING OF FACT

The aggregate evidence, including medical opinions, 
preponderates against a finding that the Veteran developed a 
back disorder, now characterized as a surgically induced 
ankylosis of the lumbar spine from L4 to the sacrum, status 
post HNP with radiculopathy and retained hardware, as a 
result of service or within any applicable presumptive 
period.


CONCLUSION OF LAW

A back disorder characterized as a surgically induced 
ankylosis of the lumbar spine from the 4th lumbar vertebra to 
the sacrum, status post herniated nucleus pulposus with 
radiculopathy and retained hardware, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The content of 
letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of the opportunities to submit 
additional evidence after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II. General Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

In this as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, as to testimony or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).   In 
general, lay individuals may not render medical conclusions, 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however , 
a lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its entirety.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 
3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Board has an obligation to provide 
adequate reasons and bases supporting this decision, but 
there is no requirement that every item of evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Herein, pertinent evidence will be delineated, and 
all of the entire evidence of record has been reviewed.  
However, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.   Factual Background and Analysis

As a result in part of remand action by the Board, as well as 
efforts by the VARO and AMC, a large volume of extensive 
records are now in the file from private as well as Social 
Security Administration (SSA) and Workers Compensation 
clinical evaluators.  These have all been reviewed in detail.

As noted above, the Veteran had active service from December 
1976 to December 1980, and from July 1984 to November 1992.  
Service treatment records for his initial period of service 
are unavailable.

From the outset, the Board has been and remains mindful that, 
in a case such as this, where service treatment or other 
records may no longer be available for given periods of time, 
there is a heightened obligation to explain our findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Attempts have been made on repeated occasions to obtain 
additional service records, and the National Personnel 
Records Center has repeatedly certified that none are 
available for the first period of service.  Additional 
attempts were made, based on testimony and other information 
provided by the Veteran, to obtain records of collateral care 
during that same time.  The Board is now satisfied that all 
feasible efforts have now been undertaken to obtain records 
relating to that first period of service from whatever 
sources may be available. 

In that regard, the Board would like to note that the VARO 
has done a remarkably thorough job of endeavoring to obtain 
the Veteran's service treatment records and alternative 
records to include personnel files, all to no avail.  These 
attempts have been documented, and the Veteran has been so 
apprised.  The Board agrees that, as the Veteran has 
articulated, since it was not his fault, he should not be 
unnecessarily penalized for the fact that service records are 
not available.  In fact, regardless of the ultimate outcome 
of the pending appeal, it would appear that he has not been 
prejudiced by any lack of that evidence, given the other data 
that is now of record.

For purposes of this discussion, the Board acknowledges that 
the Veteran may well have had back complaints during his 
first period of service.  That alone is not the pivotal 
question.  The issue is, rather, whether he had residuals in 
service as a result thereof; and more important, whether 
those residuals have any impact on his current back problems 
given his subsequent history.  

In this case, since the unavailable records are for the first 
rather than the second period of service, the nature of 
residuals of any in-service back problems or injury that may 
have occurred during the first period of time becomes 
significantly less pertinent, since there are records from 
the second period (as well as the interim between periods of 
service from private care-givers) to reflect the chronic 
nature of any residuals.

Moreover, with regard to whether he may or may not have had 
residuals of back problems from the first period of service, 
this is in part answered by the nature of records that are in 
fact available for the interim between his periods of 
service.  In that regard, private treatment records are filed 
in his service records relating to care between his periods 
of service.  He was seen on recurrent occasions by an 
orthopedic surgeon, JSA, M.D., from 1981-1984 for a fractured 
toe, and by other physicians for other complaints.  At no 
time did the reports of any of those physicians refer to any 
back complaints or disability.

However, a report is of record from JSA, M.D., dated March 
31, 1983, (several years after the first period of service) 
to the effect that he had seen the Veteran on that date for 
acute pain on the right lower back.  There was no history 
whatsoever of injury or reference to prior back problems in 
or out of service.  He was seen in the office and then 
admitted to a private hospital for assessment.  Examination 
showed tenderness in the lumbosacral spine, right lower 
paravertebral muscles, and right sciatic notch area.  Range 
of motion was fair.  A urological assessment with an 
abdominal X-ray indicated that there was a vague density in 
the left of L-3 which conceivably might be within the urinary 
collecting system but was otherwise normal.  Impression was 
acute lumbar strain with sciatica and anxiety - tension.

Extensive treatment records are available from the Veteran's 
second period of service showing complaints and care for a 
number of other problems unrelated to his back.    

In October 1986, the Veteran was seen with complaints of 
having strained his back 2-3 days before with heavy lifting 
over the weekend and for which he had taken a hot shower.  On 
evaluation, the pain was shown on a diagram as being located 
in the left side.  He was told not to lift and was given 
light duty for several days.  Parafon forte was suggested, as 
well as moist heat and Motrin.  If the symptoms continued, an 
orthopedic consult was recommended and he was to return; he 
apparently did not do so.

He had made acne complaints on other occasions including in 
April 1989 to include his neck, face, and back; and had been 
seen for what was thought to be a urinary tract infection in 
April 1987 with some associated posterior low back pain.  On 
examination, there was no sign of any low back disability 
including deformity.  He was again seen in December 1989 with 
acne vulgaris in the back and face areas.  There was no 
mention of other osseous or muscular problems of the back.

On a medical screening form dated in October 1991, when he 
reported a history of a variety of other medical care and 
problems, he specifically denied having had a back injury.

A clinical notation in January 1992 is to the effect that the 
Veteran had experienced an aching on both sides of his low 
back for a week and felt that he was having some problems 
with his urinary stream.  On examination, he had discomfort 
in the lower back, but no muscular discomfort was identified.  
The prostate was slightly tender to palpation; he was noted 
to have a history of kidney infection and prostatitis, and 
the diagnosis was possible early prostatitis.

Comprehensive physical examinations dated in November 1992 
and February 1993 are negative for either complaints or 
physical findings of any back disability.

Packets of clinical data are in the file including from SSA 
and other sources relating to an injury at work in 1998 in 
which he hurt his back.  These will be discussed in pertinent 
part as contained in medical opinions described below.  On 
none of the private examinations is there any reference to 
in-service back injury.

On VA examination and evaluation in November 2002, the 
orthopedic examiner reviewed and discussed\d in detail the 
aggregate medical file, including the recorded in-service 
back incident and the earlier incident as recalled by the 
Veteran.  In essence, the examiner concluded that that the 
one-time incident in service had not resulted in any chronic 
residual back problems, and was unrelated to the industrially 
incurred incident after service, which required surgical 
intervention, and from which the Veteran now has significant 
residuals.  

Since then, in part due to Board remands and actions taken by 
the RO and AMC, considerable effort has been undertaken to 
obtain all reasonable available data; and as a result, a 
tremendous amount of documentary evidence has been added to 
the file from private, VA and SSA sources.  These records 
have all been reviewed.

Pursuant to remand action by the Board, at which time a 
detailed group of questions were provided for the examiner, 
the Veteran was provided with a comprehensive VA examination 
in March 2007, the entire multiple-page report from which is 
of record.  His history as well as current clinical findings 
were reported in detail.  The examiner diagnosed: (1) lumbar 
strain/sciatica (from service) resolved without sequelae; (2) 
low back injury at work, September 1998 with acute herniated 
nucleus pulposus and right lower extremity radiculopathy; (3) 
traumatic intervertebral disc disease, L-4/L-5, severe with 
herniated nucleus pulposus, post op multiple (three) surgical 
interventions including discectomy at L-4/L-5 (times two) and 
lumbosacral fusion from L-4/L-5 and L-5/S-1 with 
instrumentation, healed; (4) failed back syndrome.  The 
examiner specifically concluded, in pertinent part, as 
follows:

It is the opinion of this examiner that 
the Veteran's current lumbar spine 
condition is not due to military service.  
The rationale for this opinion is 
outlined in detail below. 

This Veteran sustained a single 
documented lower back injury while 
serving on active duty.  The injury is 
well outlined in his service medical 
record entry dated October 14, 1986 and 
the evaluation was done three days after 
the injury occurred.  The diagnosis of 
sciatica was made due to subjective 
complaints of left sided buttocks and 
thigh pain.  The Veteran was properly 
treated with nonsteroidal anti-
inflammatory medications, muscle 
relaxants, moist heat and a five days 
restriction from lifting. 

The Veteran was seen approximately 17 
days later for an evaluation of a 
"lump" on his eyelid which had been 
present for approximately three weeks.  
There was no mention in his service 
medical records about any lower back or 
radicular problems, a significant finding 
as it is unlikely that the Veteran would 
(not) have been seen by a physician so 
soon after the back injury were there any 
ongoing complaints of back pain.  The 
Veteran was seen on several occasions 
(approximately six) over the next two-
month period of time following his back 
injury and these service medical record 
entries show that he was treated with a 
surgical procedure on his right ear.  

Again, there was no documentation in any 
of the service medical record entries of 
ongoing complaints of low back pain in 
any of these visits, supporting the 
opinion of this examiner that the October 
11, 1986 injury (seen three days later) 
was not serious nor did it produce 
chronic back pain.  Further support of 
the opinion of this examiner that the 
Veteran's current lumbar spine condition 
is not secondary to the single episode of 
back pain is the fact that the Veteran 
served an additional seven years on 
active duty with the Navy and there is no 
evidence in his service medical record 
entries that he was evaluated for 
complaints of low back pain or sciatica.

The medical expert, an orthopedic surgeon, further stated 
that:

It is the opinion of this examiner that 
the etiology of this Veteran's lumbar 
spine condition is due to a injury 
sustained at work in September of 1998, 
approximately six years after the 
Veteran's discharge from the military.  
The Veteran was covered by Workers 
Compensation Insurance and the injury was 
significant with an acute herniated 
nucleus pulposus (ruptured disc) while 
pulling on a dry-blind of a back wing 
motor deck.  

The Veteran underwent surgical treatment 
of this condition less than two months 
after the injury, consistent with the 
observation that this was a serious 
degree of trauma to the affected disc 
level at L-4/L-5.  

Additional evidence to support the 
opinion that this Veteran's current 
lumbar spine condition is not related to 
service, is the fact that he reported 
subjective complaints of low back pain 
and left sided sciatica symptoms (without 
positive clinical findings), whereas his 
work related trauma sustained over six 
years after discharge from the military 
and 12 years after his service 
(treatment) for related lower back injury 
demonstrated right lower extremity 
sciatic subjective complaints with 
markedly positive clinical findings 
(requiring urgent surgical intervention).  
The Veteran's indications of functional 
overlay shows a markedly positive pattern 
with all five of the Waddell's criteria 
being evident in today's examination.

In summary, the etiology of this 
Veteran's current lumbar spine condition 
is the work related injury sustained in 
September of 1998, and it is the opinion 
of this examiner that the Veteran's 
current lumbar spine condition did not 
have its origin while the Veteran served 
on active duty.
 
In assessing the Veteran's claim with regard to a back 
disability, the Board notes, as has been pointed out by 
several examiners, that although the Vetrran may well have 
had back complaints on one or more occasions in service, he 
had no identifiable chronic residuals thereof in, or 
relatively soon after, either period of service.  In that 
regard, if he did have back problems during his first period 
of service, they were not shown to be manifested by any 
chronic residuals and were not mentioned when he was again 
seen for acute back complaints mid-way between his two 
periods of service in 1983.  As for his back complaints 
during his second period of service, at which time he made no 
mention of prior problems, these were self limiting and 
without chronic residuals.  In fact, although there are 
myriad post-service medical records, none of them was 
mentioned until he filed his VA claim and reported his having 
had low back problems prior to the industrial incident in 
1998.

We recognize the sincerity of the arguments advanced by the 
Veteran that his back disability is service connected, and we 
note that he is competent to report on symptomatology.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
the Veteran's complex back disorder requires specialized 
training for a determination as to diagnosis, onset, and 
causation, and is therefore not susceptible of lay opinions 
on etiology.

Furthermore, more than one qualified medical expert, from a 
variety of venues, in and out of the VA system, including an 
orthopedic surgeon, have credibly opined that his current 
back problems are not likely due to service on any premise, 
and the Board concurs.  The evidence in that regard is not 
equivocal, and a reasonable doubt is not raised to be 
resolved in favor of the Veteran.


ORDER

Service connection for a back disability, characterized as a 
surgically induced ankylosis of the lumbar spine from the 4th 
lumbar vertebra (L4) to the sacrum, status post herniated 
nucleus pulposus (HNP) with radiculopathy and retained 
hardware, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


